DETAILED ACTION
Status of the claims
	Applicant's submission filed 12/21/2015 included no claim amendments. Claims 1-25 and 30-42 are currently pending. Claims 10, 17-25, 31, 33-34 and 39-42 have been withdrawn based upon restriction. Claims 1-9, 11-16, 30, 32 and 35-38 are being examined herein.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions
Restriction/Election
	Applicant’s election without traverse of Group I, without traverse, and the following species: (a) fatty acids as lubricant (claim 6); (b) passivating inhibitory layer (claims 11-14); and (c) cosmetic formulation (claims 30 and 32), in the reply filed on 06/01/2021 is acknowledged. For the species of fatty acid (a) the examiner is taking applicant’s elected species as oleic and/or stearic acids (instant claims 6-9); for the species of passivating inhibitory layer the examiner is taking applicant’s elected species as “organically functionalized silanes” (instant claim 12) encompassing “silicon dioxide” (instant claims 13 and 36); and for the species of cosmetic formulation as a nail varnish (instant claims 30, 32 & 35).
s 10, 17-25, 31, 33-34 and 39-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/01/2021.

Information Disclosure Statement
	The information disclosure statement submitted on 08/19/2019 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.
Priority
	The U.S. effective filing date has been determined to be 12/21/2007, the filing date of the document PCT/EP2007/011349.
Objections
	Claim 12 is objected to for reciting “anf” in line 7 which appears to be a misspelling of “an”. Appropriate correction is required.
Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
	Claims 1-2, 4-9, 11-16, 32 and 35-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over SCHLEGL (WO 2004/087816-A2, published 14-OCT-2004 in German, US 2007/0199478 relied upon as English Language translation)(of record as cited in parent case).
Applicants claims
	Applicant claims Platelet-like aluminum pigments having a narrow thickness distribution and at least partially coated with lubricant, wherein the pigments have (a) a mean thickness h50 of from 15 nm to 75 nm as determined by a scanning electron microscope thickness count, (b) a relative breadth of thickness distribution Δh of from 30 % to less than 70 %, as determined by a scanning electron microscope thickness count and as calculated on the basis of the corresponding cumulative breakthrough curve of the relative frequencies of occurrence, according to the formula Δh = 100*(h90-h10) / h50, and (c) an X-ray diffractogram, measured on pigments in substantially plane-parallel orientation, having one or two main peaks which do not correspond to the [111] reflexes (instant claim 1).
	Determination of the scope 
and content of the prior art (MPEP 2141.01)
	SCHLEGL teaches aluminum pigments which are at least partially coated with lubricants and have a mean thickness of 30 to 100 nm (abstract)(instant claim 1, item a). SCHLEGL further teaches that their aluminum pigments have a "narrow distribution thickness," the aspect ratio d50/h50 being greater than 200 (abstract; [0058], claims 1-2)(instant claim 4). SCHLEGL teaches the relative breadth of 
	SCHLEGL further teaches their aluminum pigments are coated with a mixture of oleic acid and stearic acid as lubricants (claim 8)(instant claims 6-9).
	 SCHLEGL further claims the aluminum pigment has a passivating silicon dioxide layer (claims 12-13)(instant claim 11-14, silicon dioxide passivating anti-corrosion layer). And that the aluminum pigment has been oxidized by water in an aqueous chemical process and said aluminum pigment has modified color (claim 14)(instant claims 15-16). SCHLEGL further teaches that the surface of the silicon dioxide layer is coated with silanes such as tetraethoxysilane (claim 37, [0156])(instant claim 36). 
	SCHLEGL teaches that “Preferably, the aluminum pigments of the invention are used in nail varnish formulations. The nail varnish of the invention possesses an extremely metallic appearance.” ([0117])(instant claims 30, 32, 35, “cosmetic formulation” and “the formulation is a nail varnish”).
	Regarding the physical form, SCHLEGL teaches that the aluminum pigments can be converted to a suitable supply form such as a powder form, preferably a non-dusting powder form, or alternatively, a paste, granules, or pellets (including 
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of SCHLEGL is that SCHLEGL does not expressly teach (1) instant claim 1, item c.
	Regarding instant claim 1, item (c), the instant Specification discloses that:  “It is established that PVD pigments always have a main peak at the reflex of the [111] plane. By a [111] plane is meant the Miller's indices. The [111] plane corresponds to the densest possible plane of a metal undergoing face-centered cubic crystallization. This result is known per se, since it is common knowledge that aluminum sputtered on to a film forms such crystals. However, it has been found, surprisingly, that the aluminum pigments of the invention do not have a main peak at the reflex of the [111] plane. The reflex of the [111] plane, if at all present, is always weak. The main peak or, possibly, main peaks preferentially correspond to the reflexes of the [200] plane and/or the [220] plane. The main peak very preferentially pertains to the [200] plane.” (p. 9, lines 16-24). SCHLEGL teaches their pigments are not made by a PVD process but rather “obtained by conventional wet grinding” ([0022]-[0024]; [0102]-[0104])(instant claim 2). Thus, the aluminum pigments produced according to the process of SCHLEGL would have had one or 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to produce a platelet-like aluminum pigment starting with aluminum shot having a narrow size distribution, and using a ball mill and adjusting the parameters according to the knowledge in the art pertaining to ball mill pigment production, as suggested by SCHLEGL, and produce the instantly claimed invention because it would have produced a different grade of fine platelet-like aluminum pigment product, and starting with aluminum shot having a narrow size distribution would have been motivated by the economics and coloristic attractiveness of the product
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because it is considered within the ordinary skill in the art pertaining to aluminum pigment production to use a ball mill with the appropriate parameters and produce a fine aluminum pigment product, and it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

	Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SCHLEGL (WO 2004/087816-A2, published 14-OCT-2004 in German, US 2007/0199478 relied upon as English Language translation) as applied to claims 1-2, 4-9, 11-16, 32 and 35-38 above, and further in view of in view of WHEELER (US 2010/0167079; filed as PCT/GB2005/0031681 on 12-AUG-2005) and VALIMET (“Spherical Aluminum Powder”, Rev. 1.1, published 03/10/2006; pp. 1-2)(both WHEELER and VALIMET are of record as cited in parent case).
	SCHLEGL teaches thin covering aluminum pigments having properties of PVD pigments produced using a conventional wet grinding process, as discussed above and incorporated herein by reference.

Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of SCHLEGL is that, while SCHLEGL teaches the relative breadth of thickness distribution Δh (i.e. the span) is in the range of “from 70% to 140%, as determined by a scanning electron microscope thickness count” ([0036], [0102]-0103)(instant claim 1, item b), SCHLEGL does not expressly teach said aluminum pigments exhibit a relative breadth of said thickness distribution Δh of from 35% to 65% (instant claim 3).
	As the examiner understands the distinction of the instantly claimed invention over the disclosure of SCHLEGL, the aluminum shot starting material that is subjected to the wet grinding process to produce the aluminum pigments is smaller in size than the disclosure of SCHLEGL. The instant Specification disclosing the size distribution of the “aluminum shot” starting material as aluminum shot exhibiting a particle size distribution having a dshot,10 < 3.0 µm, a dshot,50 < 5.0  µm, and a dshot,90 < 8.0 µm (broad) and dshot,10 < 0.6 µm, a dshot,50 < 2.0  µm, and a dshot,90 < 4.0 µm (narrow), wherein the aluminum shot is prepared in an atomizer by 
	Regarding the size of the starting material, SCHLEGL expressly teaches that the aluminum starting material “used is preferably aluminum shot. This aluminum shot is preferably prepared in atomizers by atomization of liquid aluminum.” ([0082]), “The aluminum shot should preferably have a mean diameter of less than 100 µm and preferably less than 30 µm, more preferably less than 20 µm, and most preferably less than 10 µm.” ([0083]). And SCHLEGL teaches the same goal as the instantly disclosed invention of producing an aluminum pigment using a conventional grinding process having properties of PVD pigments (SCHLEGL: [0022]-[0024]; instant Specification: p. 5, lines 3-15), thus it would have been prima facie obvious to utilize the best possible aluminum shot starting material to produce the aluminum pigments according to the object and teachings of SCHLEGL.
	This is also made evident by WHEELER teaches a process for producing metal powder, and subsequently metal flakes, comprising the steps of ejecting molten metal from a jet head and collecting droplets of metal in or on a collecting substrate (abstract). WHEELER further teaches that:

    PNG
    media_image1.png
    207
    506
    media_image1.png
    Greyscale

And WHEELER further teaches that metal flakes are preferably produced “from substantially spherical metal particulates of much narrower particle size distribution that are obtainable by conventional atomization techniques.” ([0027]).
	VALIMET teaches spherical aluminum powder having a percentile for the H-2 product that overlaps with the broad range (i.e. aluminum shot exhibiting a particle size distribution having a dshot,10 < 3.0 µm, a dshot,50 < 5.0  µm, and a dshot,90 < 8.0 µm), and discloses “Contact us about higher purity products as well.” (see whole document).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to produce a platelet-like aluminum pigment starting with aluminum shot having a narrow size distribution, and using a ball mill and adjusting the parameters according to the knowledge in the art pertaining to ball mill pigment production, as suggested by SCHLEGL, and produce 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because it is considered within the ordinary skill in the art pertaining to aluminum pigment production to use a ball mill with the appropriate parameters and produce a fine aluminum pigment product, and it would have been within the ordinary skill in the art pertaining to aluminum platelet-like pigments to select a suitable aluminum shot starting material. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Nonstatutory Double Patenting Rejections

	Claims 1-9, 11-16, 30, 32 and 35-38 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 and 41-47 of US 8,333,832 in view of SCHLEGL (WO 2004/087816-A2, published 14-OCT-2004 in German, US 2007/0199478 relied upon as English Language translation).
	Instant claim 1 is discussed above.
	The ‘832 patent claim 1 recites a pigment preparation comprising aluminum effect pigments, a solvent and at least one additive, wherein said aluminum effect pigments have a d98 value of the volume average particle size distribution curve of less than 15 μm, said at least one additive is a phosphorous-containing additive, and said solvent has a viscosity equal to or more than 1.8 mPa*s at 25°C, and wherein said phosphorus-containing additive has an acid number in the range of 50 to 150 mg KOH/g phosphorous containing additive wherein said aluminum effect pigments have an average thickness h50 of 15 to 80 nm. '832 claim 6 claims that the aluminum effect pigments have an average thickness h50 in the range of 15 to 150 nm, determined by counting from SEM images. '832 claim 7 claims that the aluminum effect pigments have a relative width of the thickness distribution Δh of 30% to 150% by the following formula (I): Δh = 100*(h90 - h10)/h50 [...], and '832 claim 8 narrows the thickness distribution Δh to 35% to 70%. ‘832 claim 9 claims that the aluminum effect pigments exhibit an x-ray diffractogram measured on said aluminum in an essentially plane-parallel alignment showing main peaks which are not [111] or [222]-reflections.

	SCHLEGL teaches aluminum pigments produced by conventional wet grinding having properties of PVD pigments as discussed above and incorporated herein by reference. And further that “Preferably, the aluminum pigments of the invention are used in nail varnish formulations. The nail varnish of the invention possesses an extremely metallic appearance.” ([0117])(instant claims 30, 32, 35, “cosmetic formulation” and “the formulation is a nail varnish”).
	It would have been prima facie obvious at the time the claimed invention was made that the instantly rejected claims are an obvious variant of the claims of ‘832 because includes pigments having the same structure and properties as now claimed. The skilled artisan would have been motivated to modify the claims of ‘832 and produce the instantly rejected claim in order to attain patent protection for the aluminum flake pigments in other compositions such as a cosmetic nail varnish. Furthermore, the skilled artisan would have had a reasonable expectation of success in producing the invention of the instantly rejected claims because it would have required no more than an ordinary level of skill in the art to which the invention pertains to produce the claimed pigments given the claims of '832.
	Claims 1-9, 11-16, 30, 32 and 35-38  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 24, 26and 30-34 of U.S. Patent No. 10,407,572 (hereafter ‘572). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘572 include the same subject matter drafted as product-by-process claims.
	It would have been prima facie obvious at the time the claimed invention was made that the instantly rejected claims are an obvious variant of the claims of ‘572 

Conclusion
	Claims 1-9, 11-16, 30, 32 and 35-38 have been examined on the merits herein. Claims 1-9, 11-16, 30, 32 and 35-38 are rejected under 35 U.S.C. 103(a); and claims are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of USPN 8,333,832 and USPN 10,407,572. No claims allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619           


/TIGABU KASSA/Primary Examiner, Art Unit 1619                                                                                                                                                                                                                                                                                                                                                                                                     


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Published as WO 2007/020364 which was cited by applicants on the IDS dated 08/19/2019 (page 4, item 20).